DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Remarks
This Office Action is in response to the Applicant’s Remarks filed 01/28/2021. No changes have been made to the claims.   Claims 265-284 are still pending in this application, with claims 265 and 275 being independent.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 265-284 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over United States Patent Application Pub. No. US 2006/0206001 A1 to Matsumura, in view of United States Patent Application Pub. No. US 2005/0240229 A1 to Whitehurst et al. (hereinafter referred to as “Whitehurst”) and United States Patent Application Pub. No. US 2007/0255176 A1 to Rondoni et al. (hereinafter referred to as “Rondoni”).
Referring to claim 265, Matsumura discloses a method for treating a male impotent patient, the method requires inserting and placing a medical device comprising a constriction device configured to gently constrict the penile portion to restrict the blood flow leaving the penis (e.g. Figs. 3, 7-13, paragraphs [0045-0048] teach a method to control the erection of a penis involving an electromagnetic valve 18 or a polymer tube 78 connecting to the patient’s penile vein 17, enable the device to control 
Referring to claim 275, Matsumura discloses a method for treating a male impotent patient, the method requires inserting and placing a medical device comprising a constriction device configured to gently constrict the penile portion to restrict the blood flow leaving the penis (e.g. Figs. 3, 7-13, paragraphs [0045-0048] teach a method to control the erection of a penis involving an electromagnetic valve 18 or a polymer tube 78 connecting to the patient’s penile vein 17, enable the device to control the blood passage and the venous blood flow the patient in the penile region by constricting the penile dorsal vein). Matsumara did not disclose the limitation wherein the medical device comprises a stimulation device configured to stimulate the penile portion constricted by the constriction device to at least further restrict the blood flow leaving the penis. This limitation is taught by Whitehurst, which teaches an apparatus and method for treating erectile dysfunction, comprises applying electrical current via electrodes to reduce outflow of blood from the penis. The electrodes are configured to be implanted inside the blood vessel 50, or in the subject’s penile portion such as corpus spongiosum or corpus cavernosum (e.g. paragraphs [0095-0102]). It would have been obvious for one with ordinary skills in the art the time the invention was made to modify the invention taught by Matsumara to include a technique for applying electrical stimulation to the penile portion as taught by Whitehurst, since both inventions are concerned with the same field of endeavor, namely medical devices for treating male impotence. Such modification would be applying a known technique to a known device yielding the predictable result of a device having a mean for enhancing the method for treating erectile dysfunction by combining mechanical and electrical stimulation. 	While Matsumara and Whitehurst both state that their respective device are implanted within the patient’s body (e.g. see Matsumara’s paragraph [0045] and Whitehurst’s paragraph [0065]), they 
Referring to claims 266 and 276, Matsumara further teaches a control device configured to control the constriction device (e.g. paragraph [0045-0046], control unit 42). Likewise, Whitehurst teaches a control device configured to control the stimulation device (e.g. paragraphs [0057-0061], system control unit (SCU) 160). It would have been obvious for one with ordinary skills in the art the 
Referring to claims 267-268, 273, 277-278 and 283, Matsumara further teaches the limitation wherein the medical device comprising a wireless energy receiver for receiving wireless energy and wireless control signals transmitted from outside of the human body (e.g. paragraphs [0049-0054] state that the device 42 comprises a communication circuit 44 and antenna 43, configured to receive wireless signal from the transmitting circuit 58 of commander 54. The control circuit 45 therefore responds to the aforesaid signal, and activates the drive circuit 46. The drive circuit 46 magnetizes or demagnetizes coil 38 of the electromagnetic valve 18, and closes the electromagnetic valve 18.  Whitehurst also discloses in paragraph [0104] that the SCU is configured to communicate with other implanted stimulators and device external to a patient’s body using wireless data links. Referring to Fig. 7, SCU 160 may communicate with an external remote control, such as a patient and/or physician programmer that is capable of sending commands and/or data to implanted devices. It would have been obvious for one with ordinary skills in the art the time the invention was made to modify the invention taught by Matsumara to include a technique for applying electrical stimulation to the penile portion as taught by Whitehurst, since both inventions are concerned with the same field of endeavor, namely medical devices for treating male impotence. Such modification would be applying a known technique to a known device yielding the predictable result of a device having a mean for enhancing the method for treating erectile dysfunction by combining mechanical and electrical stimulation.
Referring to claims 269-270 and 279-280, Whitehurst further teaches the limitation wherein the cavity is the abdominal cavity or in the pelvic region (e.g. paragraph [0065] states that the SCU may be implanted in a surgically-created shallow depression or opening, such as in the abdomen, pelvis, thorax , or above the buttock). It would have been obvious for one with ordinary skills in the art the time the invention was made to modify the invention taught by Matsumara to include a technique for applying electrical stimulation to the penile portion as taught by Whitehurst, since both inventions are concerned with the same field of endeavor, namely medical devices for treating male impotence. Such modification would be applying a known technique to a known device yielding the predictable result of a device having a mean for enhancing the method for treating erectile dysfunction by combining mechanical and electrical stimulation.
Referring to claims 271-272 and 281-282, Matsumara further teaches the limitation wherein the medical device comprises a manually operable switch for switching on and off the constriction device and/or the stimulation device, where the switch is subcutaneously implanted to be manually operated from outside the patient’s body (e.g. paragraphs [0015-0016, 0061-0067] and Fig. 13 show an ON-OFF switch to provide a mean for controlling the opening adjustment of the valves.  The control unit is embedded in the skin of the abdomen, where the switches 93, 94, 95 can be pushed through the skin to emits a control signal). 
Referring to claims 274 and 284, Whitehurst further teaches the limitation wherein the medical device comprises at least one sensor connected to the control device for sensing at least one of a physical parameter of the patient or a functional parameter of the medical device (e.g. paragraph [0083] state that the device comprises one or more sensing devices including chemical sensors, electrodes, optical sensors, mechanical (e.g., motion, pressure) sensors, and temperature sensors. Sensing devices may sense indicators of a patient's condition including electrical activity (e.g., EEG), neurotransmitter levels, hormone levels, metabolic activity, blood or other fluid flow rate, tissue temperature, presence of . 

Response to Arguments
Applicant's arguments filed 01/28/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that the combination of Matsumara and Whitehurst would not suggest to the skilled person in the art that it would be advantageous to implant a device capable of stimulating an already constricted portion. The Examiner respectfully disagree with this assessment as Matsumara teaches a method to control the erection of a penis involving an electromagnetic valve 18 or a polymer tube 78 connecting to the patient’s penile vein 17, enable the device to control the blood passage and the venous blood flow the patient in the penile region by constricting the penile dorsal vein, while Whitehurst teaches an apparatus and method for treating erectile dysfunction, comprises applying electrical current via electrodes to reduce outflow of blood from the penis. The Applicant is advised that suggestion or motivation to modify a prior art structure can be found in a reference, or reasoned from common knowledge in the art, scientific principles, art recognized equivalents, or legal precedent.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  In this case, it would be obvious to one with ordinary skills in the art that techniques for restricting outflow of blood by mechanical means and therapeutic means can be used together to reinforce one another and further increase its effect, and it is not counter-intuitive as suggested by the Applicant.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH DUC GIA PHAM whose telephone number is (571)270-1789.  The examiner can normally be reached on 11:00 am - 7:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/MINH DUC G PHAM/Examiner, Art Unit 3792

/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792